Citation Nr: 0723106	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hives, claimed as 
secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2005 and August 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in May 2007; a transcript of that hearing is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At his May 2007 Board hearing and in documents of record, the 
veteran contends that his PTSD is worse than the currently 
assigned evaluation of 30 percent.  As such, he argues that 
he is entitled to an increased rating for PTSD.  The veteran 
also claims that he currently has hives as a result of his 
service-connected PTSD and, therefore, service connection is 
warranted for such disorder.  

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Board 
notes that, at his May 2007 Board hearing, the veteran 
identified continued treatment for his PTSD at the VA Medical 
Center in Topeka, Kansas.  Specifically, he stated that he 
attended group therapy every week.  Additionally, he reported 
that he was treated at such facility in June or July 2006 for 
an outbreak of hives.  Therefore, as such records are 
relevant to the veteran's claims, the Board finds that a 
remand is necessary in order to obtain any outstanding VA 
treatment records dated from August 2005 to the present from 
the VA facility located in Topeka, Kansas.  

Additionally, the Board finds that a remand is warranted in 
order to afford the veteran a contemporaneous examination to 
assess the current severity of his PTSD.  Specifically, at 
his May 2007 Board hearing, he contended that such disability 
had increased in severity since his last VA examination in 
November 2004.  Moreover, he indicated that his treating VA 
physicians determined that his PTSD had gotten worse based on 
his group therapy sessions.  Therefore, a remand is necessary 
in order to schedule the veteran for a VA examination in 
order to assess the current severity of such service-
connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Any outstanding VA treatment records 
dated from August 2005 to the present 
should be requested from the VA facility 
located in Topeka, Kansas.  A response, 
negative or positive, should be documented 
in the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

2.  After obtaining the above VA medical 
records, the veteran should be afforded a 
VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a copy 
of this Remand, must be made available to 
and be reviewed by the examiner.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned as pertains entirely to 
service-connected PTSD and its 
manifestations.  The examiner should also 
offer an opinion addressing the degree of 
industrial impairment resulting from the 
veteran's PTSD, to include what types of 
employment activities would be limited due 
solely to the veteran's service-connected 
PTSD, to include whether it renders the 
veteran unemployable.  The examiner should 
also describe how the symptoms of the 
veteran's PTSD affect his social capacity, 
including his ability to establish and 
maintain effective work and social 
relationships.  The rationale for all 
opinions expressed must be provided.

3.  With regard to the veteran's claim of 
entitlement to service connection for 
hives, any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claim, should be 
conducted.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  The entirety of the evidence 
should be considered.  If the claims remain 
denied, the veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



